Citation Nr: 9900798	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-20 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an effective date, prior to January 23, 
1992, for the grant of service connection for chondromalacia 
of the left patella.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left patella, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1973.  The veteran also had confirmed service as a 
member of the Army National Guard from February 1977 to 
October 1977.

This appeal arises from a September 1992 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for bilateral 
knee disorders.   

On appellate review in March 1996, the Board of Veterans 
Appeals (Board) remanded the case for additional development.  

In August 1997 the RO granted entitlement to service 
connection for chondromalacia of the left patella and 
assigned a 10 percent evaluation, effective from January 23, 
1992.  The prior denial of entitlement to service connection 
for a right knee disability was affirmed.  In October 1997 
the veteran filed a notice of disagreement with the above 
determinations of the RO, and expressed his desire to pursue 
a claim of entitlement to service connection for 
hypertension, a disorder for which service connection had 
been previously denied by the RO in September 1992.  

The RO determined that new and material evidence had not been 
presented to reopen the previously denied claim of 
entitlement to service connection for hypertension when it 
issued a rating decision in May 1998.  A notice of 
disagreement with the above determination has not been 
received to date, and this issue is therefore not part of the 
current appeal.  

In August 1998 the RO issued a supplemental statement of the 
case addressing the issue of entitlement to a rating in 
excess of 10 percent for chondromalacia of the left patella.  


In September 1998 the RO issued a statement of case 
addressing the issue of entitlement to an earlier effective 
date for the grant of service connection for chondromalacia 
of the left patella.  In October 1998, the veteran, through 
his representative, perfected the appeal associated with the 
foregoing issues.  Therefore the issues of entitlement to an 
increased rating for a left knee disability and an earlier 
effective date for the grant of service connection for 
chondromalacia of the left knee have been properly developed 
for appellate review and are currently on appeal before the 
Board.

The RO denied entitlement to service connection for pes 
planus and gouty arthritis (claimed as foot problems) when it 
issued a rating decision in September 1998.  A notice of 
disagreement with the above determination has not been 
received to date; accordingly, that issue is not currently on 
appeal.

The Board has therefore construed the issue for appellate 
review as limited to those reported on the title page.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right knee disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The veteran did not appeal a February 1979 RO denial of 
entitlement to service connection for a left knee injury.

3.  On January 23, 1992, the RO received the veterans new 
claim of entitlement to service connection for a left knee 
injury.

4.  Chondromalacia of the left knee is productive of not more 
than mild impairment.


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for a right knee disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  An effective date, prior to January 23, 1992, for the 
grant of service-connection for chondromalacia of the left 
patella is not warranted.  38 U.S.C.A. §§ 5107, 5110, (West 
1991); 38 C.F.R. §§ 3.151, 3.155, 3.400(r) (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records associated with the veterans 
active duty show that in October 1971, he complained of pain 
and locking of the left knee after marching and running.  The 
reports also show that in November 1971, he complained of a 
painful knee over a two-week period and grinding on movement.  
At that time, examination showed no evidence of effusion or 
instability and an impression of doubt of significant 
abnormality was made.  A later 1971 entry documented no 
history of injury, true locking, effusion, and quadriceps 
atrophy.  The entry also showed that Drawers and McMurrays 
were negative, there was no evidence of joint line 
tenderness, and the ligaments were stable.  On discharge 
examination in July 1973, findings were normal and in a 
September 1973 Statement of Medical Condition, the veteran 
did not reference any complaints of a knee disorder.  

Service medical records associated with the veterans 
reservist duty show that on enlistment examination in 
February 1977, clinical findings were normal although on the 
Report of Medical History, the veteran acknowledged 
experiencing swollen and painful joints and trick or 
locked knee.  Painful knees after sports was noted.  


The reports also contain an August 1977 clinical record and 
Individual Sick Slip which show that the veteran incurred a 
knee injury after running and that he was placed on light 
duty with no running.  However, the clinical record also 
shows that on evaluation, range of motion was intact, the 
knee was stable, and there was no evidence of edema.  

In November 1978 the RO received the veterans application 
for entitlement to service connection for a left leg injury.  
Thereafter the record, specifically a December 1978 Request 
For Physical Examination, a January 1979 reference slip and a 
January 1979 confirmed rating decision, indicates that the 
veteran was scheduled for a VA examination associated with 
the claimed left knee injury, but he failed to report.  
Consequently, in February 1979, the veteran was told that 
since he did not report for a scheduled examination, his 
claim was denied.  The veteran did not respond.

The record then shows that on January 23, 1992, the RO 
received a second application for compensation in which the 
veteran requested entitlement to service connection for 
bilateral knee disorders, and that in May 1992, the RO 
received clinical entries dated from February 1988 to August 
1990 from R.B.H., Jr., M.D., which reveal that in August 
1990, the veteran complained of pain in the right knee after 
mowing lawns and noted knee strain. 

On VA examination in July 1992, the veteran stated that his 
left knee disorder occurred during basic training in 1971 and 
the right knee disorder started in 1974 while serving in the 
National Guard.  Thereafter, he acknowledged experiencing 
pain and swelling of the knees primarily on prolonged walking 
and standing.  Clinical evaluation showed that the knees were 
nontender without evidence of swelling.  Range of motion was 
full and the joints appeared stable.  Bilateral patellar 
grating was present.  The diagnosis was rule out residuals, 
bilateral knee condition.  



In a September 1992 rating determination, the RO denied 
entitlement to service connection for a right knee disorder 
and granted entitlement to service connection for 
chondromalacia of the left patella, with assignment of a 
10 percent evaluation.  The veteran perfected an appeal 
therefrom.  On appellate review in March 1996, the Board 
remanded the case for additional development.

Thereafter, the evidence of record consists of medical 
reports from J.R.B., M.D., which show that in March and April 
1992, the veteran complained of pain in the right knee over a 
two week period but denied incurring any trauma.  After 
examinations, the impression was traumatic arthritis from 
prolonged standing.  The reports also show that in a November 
1993 clinical entry, the veteran recalled experiencing medial 
right knee pain without redness or swelling but stated that 
the pain cleared spontaneously.  

The report also noted that x-ray findings in March 1992 and 
September 1993 were normal.  Continued complaints of knee 
pain were also documented in January 1994.  Thereafter, a 
September 1995 clinical entry shows that the veteran 
complained of pain of the left knee.  The veteran also stated 
that he did not climb stairs or perform squats or deep knee 
bends.  Although examination showed tenderness over the 
medial joint space, no evidence of locking was present and 
the ligaments appeared intact.  At that time, a pertinent 
diagnosis was not made.

On VA examination in April 1996, the veteran reiterated that 
in 1971, he experienced pain in the left knee and added that 
he received medical attention on three separate occasions.  
The veteran then stated that in 1987, the right knee became 
painful.  With respect to both knees, the veteran stated that 
pain usually occurred after running when the knees locked up, 
even though, presently, he does not run as much and avoids 
climbing stairs.  He added that the amount of pain 
experienced was commensurate with activities and occasionally 
awakened him at night, especially after a long day of 
physical activity.  A change in atmospheric climates also 
caused pain.  




After the interview, the examiner noted that the veteran used 
the term locking liberally and for the veteran, locking meant 
a sudden onset of pain.  Examination revealed no evidence of 
swelling or deformity.  Range of motion was 135/0 on the 
right and 138/0 on the left.  Lachmans and Drawers tests 
were negative and no evidence of patella tenderness and joint 
space tenderness was demonstrated.  

For the left knee, pivot shift testing revealed a thud on 
rotating the leg internally while applying valgus force to 
the knee.  Evidence of painless clicking and grinding was 
also noted.  However, x-ray findings appeared normal, 
bilaterally.  The diagnoses were chondromalacia, left knee; 
probably synovial plica; and no disease ascertained yet.

Medical reports from D.G., M.D., extending from February to 
June 1996 make no reference to any disorders of the knee.

In an October 1997 report, A.M., stated that in January 1992 
he supervised the veteran and on numerous occasions, the 
veteran was absent from work due to problems with his left 
knee.  

A.M. stated that the veteran was unable to continue his mail 
run duties because of restricted duty orders by his doctor.  
The veterans restrictions included not making mail runs 
which required deliveries to numerous buildings and 
limitations on standing for one hour in the morning and 
afternoon.

An October 1997 medical statement from D.E.G., M.D., 
pertinently shows that the veteran gave a history of swelling 
of the knees over a number of years which had recently been 
diagnosed as gout by evidence of uric acid crystals on 
synovial fluid analysis is also of record.  



I.  Entitlement to service connection for 
a right knee disability.

Criteria

The veteran seeks service connection for a right knee 
disability.  A person who submits a claim for benefits under 
a law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  As such, the threshold question with regard to 
the veterans claim for service connection is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is an 
objective one which explores the likelihood of prevailing on 
the claim under the applicable law and regulations.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by supporting evidence.  38 U.S.C.A. § 5107(a); 
Tirpak, supra.

Service connection may be established for disability 
resulting from personal injury incurred or aggravated while 
on active military, naval, or air service.  Active military, 
naval, or air service includes active duty, any period of 
active duty for training during which the veteran was 
disabled or died from a disease or injury, or inactive duty 
training during which the veteran was disabled or died from 
an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).  

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. § 3.303 (1998).  



In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In the alternative, there must be evidence that 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  See Savage, supra.

Analysis

In this case, the Board initially acknowledges the veterans 
assertions which essentially maintained that he injured the 
right knee while serving as a member in the reserves in 1974, 
that in an April 1990 clinical entry, R.B.H., Jr., M.D., 
noted knee sprain, and that in April 1992, J.R.B., M.D. 
recorded an impression of traumatic arthritis from prolonged 
standing.  However, in light of the most recent clinical 
finding recorded in May 1996, the record shows that in spite 
of the foregoing, the veteran does not currently have a 
disability of the right knee.  

As discussed above, findings in 1996 demonstrated no evidence 
of swelling or deformity, range of motion from 135 to zero 
degrees.  In addition, Lachmans and Drawers tests were 
negative, no evidence of patella tenderness and joint space 
tenderness was demonstrated, and x-ray findings appeared 
normal.  Moreover, a diagnosis of a right knee disorder was 
not made.  In view of the foregoing, the evidence of record 
in this case thus merely shows that the veteran had a right 
knee disorder in the past, not that he has a current 
disability.  In the absence of competent medical evidence of 
a current disability, the claim is not well grounded.  
Caluza, supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Because the competent medical evidence of record does not 
show that the veteran currently has a disability of the right 
knee, the claim is not well grounded.


However, even when assuming that the veteran has a right knee 
disability, the record shows that the veterans claim remains 
not well grounded.  Here, there is no competent evidence of 
record which shows that the veteran has a right knee disorder 
which became manifest during active service and there is no 
competent evidence of record that establishes that any such 
disorder was incurred in or aggravated during any period of 
active duty for training or became manifest as a result of an 
injury incurred during any inactive duty for training. 

The competent medical evidence of record does not tend to 
show that any right knee disorder which may be present was 
incurred in or aggravated by active service.  As previously 
discussed, service medical records extending from September 
1971 to September 1973, including the veterans July 1973 
separation from examination report, make no reference to any 
disorder of the right knee and a September 1973 Statement of 
Medical Condition, does not reference the disorder.  

The record shows that the veteran initially complained of 
pain of the right knee in August 1990, approximately 17 years 
subsequent to service.  At that time, knee strain was noted.  
In addition, not one of the veterans post-service medical 
reports attribute his disorder to service or any events from 
service.  As previously noted, where the evidence of record 
fails to create a nexus between service and the current 
disability, the claim is not well grounded.  Caluza, supra.  
In this regard, no such evidence has been presented. 

From February 1977 to October 1977, service administrative 
records show that the veteran served as a member of the Army 
National Guard.  As noted above, service connection may be 
granted for disability or disease resulting from active duty 
for training or injury incurred while performing inactive 
duty for training. 38 U.S.C.A. §§ 101(24), 1110, 1131.  
However, the veterans claim is not well grounded in this 
regard also.  

There is no competent medical evidence of record indicating 
that a right knee disorder was incurred in or aggravated 
while performing active duty for training or developed as a 
result of injury incurred while performing inactive duty for 
training.  




The Board recognizes that service medical reports during this 
period show that on induction examination in February 1977, 
although clinical evaluation was normal, the veteran reported 
experiencing symptoms such as swollen and painful joints or 
trick or locked knee and painful knees after sports was 
noted.  

The Board is also cognizant of the veterans knee injury that 
was incurred after running in August 1977.  However, in this 
regard, the Board emphasizes that the reports do not specify 
treatment of the right knee or show a diagnosis of a right 
knee disorder.  As discussed above, the clinical data of 
record show that the veteran initially received treatment for 
a right knee disorder in 1990 and at that time, knee sprain 
was noted.  

At that time, no reference to any knee injury incurred during 
active duty for training or developed as a result of injury 
incurred while performing inactive duty for training was 
made.  In addition, not one of the medical reports thereafter 
attribute the veterans right knee disorder to any knee 
injury incurred during that period.  

The reports merely show that the veteran received treatment 
for pain and discomfort of the knee.  In view of the 
foregoing, the record clearly establishes that the veterans 
right knee disorder was not incurred when on active duty for 
training or inactive duty for training.

Regarding the veterans assertions expressed on appeal, it is 
noted that without competent, supporting documentation, his 
statements fail to meet the burden imposed by Section 5107(a) 
and are insufficient to establish a well-grounded claim.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent the 
submission of supporting medical evidence, despite the 
veterans assertions, the claim remains not well grounded.



Additional considerations

At this time, the Board acknowledges the veterans assertions 
which maintain that he incurred a right knee injury during 
reservist duty in 1974.  The Board also acknowledges that the 
veterans DD-214 shows that on discharge from active duty 
(September 1971 to September 1973), the veteran was 
transferred to the United States Army Reserve Control Group 
at Saint Louis, Missouri and that his Separation and Record 
from Service report shows that the veteran had served as a 
reservist from February to October 1977.  However, the report 
also showed that the veteran had 5 years, 4 months, and 14 
days of combined service.  

In this regard, the Board notes that subsequent to the March 
1996 remand, in September 1996 and in October 1996, the RO 
attempted to obtain any additional, available service 
reports.  In addition, on the October 1996 Request For 
Information, the RO asked National Personnel Records Center 
(NPRC) to submit all medical records associated with all 
periods of the veterans service, and in reply, a notation 
which shows that the veteran served as a member of the Army 
National Guard from February 1977 to October 1977 was 
reported.  

It is also acknowledged that in the March 1996 remand, the 
Board asked the VA examiner to specify which knee 
disabilities are present and to state the degree of 
probability, if any, that any disorder currently present is 
related to service.  It is also acknowledged that in November 
1998, veterans representative requested a remand for medical 
opinion addressing the etiology of the veterans right knee 
disorder.

With regarding to the foregoing, it is stressed that 
subsequent to the Boards 1996 remand, private medical 
reports from R.B.H., Jr., M.D., and D.G., M.D., and J.R.B., 
M.D. were received and attempts to obtain additional service 
records were accomplished.  In view of the foregoing, the 
Board finds that the RO substantially complied with the 
Boards remand directions and, in the case at hand, appellate 
review of the record is not frustrated.  Evans (Walter) v. 
West __Vet. App. __, __, No. 96-1574, slip op. at 14 
(November 16, 1998).  

The Board stresses that in this case, the evidence of record 
shows that the veterans claim remains not well grounded.  
The reports document that the veteran initially complained of 
pain in the right knee after mowing lawns in August 1990, 
approximately 17 years subsequent to service and that on VA 
examination in April 1996, the examiner thoroughly reviewed 
and discussed the veterans complaints and pathological 
findings associated with the right knee, and at that time, 
findings were essentially normal.  A diagnosis of a right 
knee disorder was not made.  

Further, as discussed above, even if assuming that the 
veteran has a right knee disorder, there is no competent 
evidence of record indicating that it was incurred in service 
or aggravated by active duty or active duty for training or 
incurred during inactive duty for training.  In view of the 
foregoing, additional development is not warranted.  

Based on the evidence of record, the Board concludes that the 
veteran has failed to submit any evidence that justifies a 
belief by a fair and impartial individual that his claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak, at 611.  If the 
veteran fails to submit evidence in support of a plausible 
claim, VA is under no duty to assist the veteran in any 
further development of the claim.  Grottveit at 93.  Epps v. 
Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  The Board finds that 
the claim is not well grounded and it is thus denied.


II.  Entitlement to an effective date, 
prior to January 23, 1992, for the grant 
of service connection for chondromalacia 
of the left patella.

Criteria

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1998).  




In relevant part, Section 20.302 provides that when a claim 
is denied by the RO, and the claimant fails to timely appeal 
by filing a notice of disagreement within the one-year period 
following the decision as prescribed in 38 U.S.C.A. 
§ 7105(b)(1), that decision becomes final and the claim may 
not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
38 U.S.C.A. § 7105(c).

When a determination becomes final, the claim may not 
thereafter be reopened and allowed, except upon the 
submission of new and material evidence with respect to that 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  Previous determinations which are final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  

Pursuant to 38 C.F.R. § 3.400(r), the effective date of VA 
disability compensation benefits for reopened claims is the 
date of receipt of claim, or date entitlement arose, 
whichever is later, except as provided in Section 20.1304 
(b)(1).  See 38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(r).  
The provisions of 38 C.F.R. § 20.1304 (b)(1) (1998) are not 
applicable.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  See 38 C.F.R. §§ 3.151, 
3.155 (1998).


Analysis

In this case, the record shows that the veterans first 
application for entitlement to service connection for a left 
leg (here left knee) was received in November 1978 and in 
February 1979, the RO denied the claim and notified the 
veteran of that denial.  The veteran did not appeal.  Thus, 
in accordance with 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 
20.302 (1998), the claim became final.  

Thereafter, the record shows that on January 23, 1992, the RO 
received an application in which the veteran indicated that 
he again wanted to pursue a claim of service connection for a 
left knee disability.  In September 1992, the RO again denied 
the claim.  However, within the applicable time period, the 
veteran perfected an appeal.  

The record thereafter shows that on appellate review in May 
1996, the Board remanded the case for additional development 
and subsequent to the Boards remand, in August 1997, the RO 
granted service connection for chondromalacia of the left 
patella with assignment of 10 percent evaluation, effective 
from January 23, 1992, the date of the veterans formal claim 
to reopen the issue of entitlement to service connection for 
the left knee disability was received.

The effective date of VA disability compensation benefits for 
reopened claims is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  
Here, the record clearly demonstrates that on January 23, 
1992, the RO received the veterans claim in which he 
indicated that he wished to file a claim of entitlement to 
service connection for the left knee, i.e., reopen his claim.  
As such, the appeal of the September 1992 rating action 
results from the January 23 1992 formal claim.  Thus, 
establishing an effective date prior to January 23, 1992 (the 
date of receipt of the claim) for the grant of service 
connection for a left knee disability is not warranted.  
38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(r).  


III.  Entitlement to an increased 
evaluation for chondromalacia of the left 
patella, currently evaluated as 10 
percent disabling.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  As the veteran's 
disability involves the left knee, the elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.

The Rating Schedule provides that slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation and moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Cartilage, semilunar, dislocated with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1998).

The Rating Schedule also provides that flexion of the leg 
limited to 45 degrees warrants a 10 percent rating, and 
flexion limited to 30 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension limited 
to 5 degrees warrants a noncompensable evaluation, to 
10 degrees warrants a 10 percent evaluation, and to 
15 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

Analysis

Initially, the Board finds that the veterans claim of 
entitlement to an increased evaluation for his chondromalacia 
of the left knee is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 269 
(1992).  The veterans assertions concerning the severity of 
his chondromalacia of the left patella (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased rating for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the current disability rating is appropriate.  
The Board initially recognizes the veterans complaints of 
pain and discomfort of the knee and the above-discussed 
clinical data which shows that the veteran has received 
treatment.  Nevertheless, recent findings show that the 
veterans level of impairment does not meet or more closely 
approximate the requisite criteria for a 20 percent rating.  
Clinical findings in 1996 show range of motion from 135 to 
zero degrees.  Therefore, an increased evaluation based on 
decreased range of motion is not warranted, as flexion is not 
limited to 30 degrees nor is extension limited to 15 degrees.  
38 C.F.R. § 4.71a, Plate II and Diagnostic Codes 5260, 5261.  

The Board acknowledges the positive findings of a thud on 
rotating the leg internally while applying valgus force to 
the knee, painless clicking and grinding, and of the 
diagnosis of chondromalacia, left knee and probably synovial 
plica.   However, in spite of the foregoing positive 
findings, the veterans disability picture still does not 
demonstrate evidence of moderate functional impairment.  
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258.  Recent 
examination disclosed no evidence of swelling, deformity, or 
patella or joint space tenderness.  In addition, Lachmans 
and Drawers tests were negative.  In addition, x-ray 
findings are normal.  As such, the objective evidence fails 
to demonstrate evidence of moderate functional impairment, 
due recurrent subluxation or lateral instability, or due to 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion.  The Board therefore finds that 
the veterans current disability picture does not meet the 
pertinent criteria required to warrant an increased rating in 
excess of 10 percent.  38 C.F.R. § 4.7.

At this time, the Board acknowledges that where additional 
disability is shown, a veteran rated under Diagnostic 
Code 5257 can also be compensated under Diagnostic Code 5003.  
See VAOPG PREC 23-97 (O.G.C. Prec. 23-97).  However, in this 
case, evidence of additional disability is not present.  The 
clinical findings do not demonstrate the presence of any 
arthritic disease.  X-ray findings, by history and currently, 
are negative.  As such, a separate evaluation under the 
provisions of Diagnostic Code 5003 is not warranted.



With respect to the veterans complaints of pain, discomfort 
and instability after exertion and the October 1997 
employment letter which indicates that the veteran 
encountered difficulties with performing his job duties as a 
result of his service-connected disability, the Board 
stresses that in spite of the foregoing, the clinical data of 
record fails to show evidence of pain, swelling, looseness, 
tenderness, edema or erythema, numbness, tingling, or 
locking.  Despite the veterans minimal limitation of motion 
with episodes pain and weakness, there is no objective 
evidence of significant impairment such as excess fatigue, 
incoordination of movement, tissue loss, muscle wasting, or 
neurological impairment.  

In this case, the record also does not show that the veteran 
uses a brace or any other mechanical device to aid mobility.  
Thus, the veterans objective clinical picture does not 
support his assertions or his employers assertions which 
maintain that his disability inhibited job performance.  

In view of the foregoing, the Board finds that the veterans 
complaints and any impairment experienced at work are 
adequately contemplated in the assigned 10 percent 
evaluation.  See 38 C.F.R. § 4.1 (1998).  Because the 
veterans symptoms and functional impairment are adequately 
contemplated by the assigned 10 percent rating, an evaluation 
in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.7, 
4.10, 4.40. 

The Board notes that other applicable provisions of 38 C.F.R. 
Parts 3 and 4 have also been considered, particularly 
38 C.F.R. § 3.321(b)(1) (1998).  As previously discussed, the 
Board is cognizant of the October 1997 statement in which 
A.M. stated that on numerous occasions, the veteran was 
absent from work because of left knee difficulties and that 
he was unable to continue his mail run duties because of 
doctors restrictions.  However, there is no competent 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment.  



Again, in this case, clinical findings show that the 
veterans left knee disability is only manifested by slight 
limitation of motion with clicking and grinding.  Otherwise, 
findings are normal.  Further, the record is devoid of any 
reports showing frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Thus, an increased rating in this regard is not 
warranted.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right knee 
disability, the appeal is denied.

Entitlement to an earlier effective date prior to January 23, 
1992 for the grant of entitlement to service connection for 
residuals of a left knee disability is denied.

Entitlement to an increased evaluation for chondromalacia of 
the left patella is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.
- 2 -
